Title: From Thomas Jefferson to Albert Gallatin, 12 July 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     July 12. 08.
                  
                  1. Peyton Skipwith’s letter. I approve of the proposition to authorize the Collector of St. Mary’s or Savanna to permit vessels to bring to St. Mary’s such supplies as in his opinion are really wanted for the individuals applying, and where he has entire confidence no fraud will be committed. but the vessels should be reasonably proportioned to the cargo. should this be extended to Passamaquoddy?
                  2. the cases of detention by Gelston & Turner. the legislature finding that no general rules could be formed which would not be evaded by avarice & roguery, finally authorised the Collector, if there were still circumstances of suspicion to detain the vessel. wherever therefore the Collector is impressed with suspicion from a view of all the circumstances, which are often indescribable, I think it proper to confirm his detention. it would be only where from his own shewing, or other good information, prejudice or false views biassed his judgment, that I should be disposed to countermand his detention.
                  3. the declaration of the bakers of New York that their citizens will be dissatisfied, under the present circumstances of their country, to eat bread of the flour of their own state, is equally a libel on the produce & citizens of the state. the citizens have certainly a right to speak for themselves on such occasion, and when they do we shall be able to judge whether their numbers or characters are such as to be entitled to a sacrifice of the embargo law. if this prevails the next application will be for vessels to go to New York for the pippings of that state because they are higher flavored than the same species of apple growing in other states.
                  4. We should by all means appoint a new Collector at Sackett’s harbour. if the governor knows no body there who can be depended on, can he not find some faithful man in the city or country who would consider the emoluments acceptable such as they are?
                  5. the seisure by mr Illsley not being under the embargo law will take it’s course. with respect to the aid of gunboats desired by him and mr Holmes of Sunbury, or any military aid, that can always be settled directly between mr Gallatin, and the Secretaries of the Navy or War. both those gentlemen know our extreme anxiety to give a full effect to the important experiment of the embargo, at any expence within the bounds of reason, and will on the application of mr Gallatin, yield the aid of their departments without waiting the delay of consulting me.
                  I have gone a little into the grounds of these opinions in order that there being a mutual understanding on these subjects, mr Gallatin during the time of our separation, may decide on the cases occurring without the delay of consulting me at such a distance. my principle is that the conveniences of our citizens shall yield reasonably and their taste greatly, to the importance of giving the present experiment so fair a trial, that on future occasions our legislators may know with certainty how far they may count on it as an engine for national purposes.
                  
                     Th: Jefferson 
                     
                  
               